 

Garb Corporation

 



 

 

Principal Officer Employment Contract

 



 

 

Tammy Taylor

 

August 21, 2013

 

 

 

 

EMPLOYMENT AGREEMENT

 



 

 

EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into as of the 21st day
of August 2013, by and between Garb Corporation, a Utah corporation (the
“Company”), and Tammy Taylor, an individual (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee has substantial knowledge and experience relating to the
management and operation of Company’s businesses, and the Company desires to
obtain the full time services of the Employee to serve in an executive capacity
with the Company; and

 

WHEREAS, the Employee is ready, willing and able to serve the Company, all upon
the terms and subject to the conditions hereinafter set forth, and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

 

Part A. Employment.

 

1. Duties. Subject to the terms and conditions of their Agreement, the Company
shall employ the Employee and the Employee shall render services to the Company.
In addition, the Employee shall serve such of the Company’s subsidiaries as may
be requested from time to time by the Company, without requirement of any
additional compensation to the Employee.

 

Principal Officer Employment Contract2Tammy Taylor

 

 

2. Time of Employment. Throughout the period of their employment hereunder the
Employee will devote their professional and business time, attention, knowledge
and skills to faithfully, diligently and to the best of their abilities perform
their duties hereunder. It is expected that the Employee will render their
services primarily at the Company’s offices and from their present office, or
such address as the Employee shall deem fit in their discretion, provided that
the Employee will engage in such traveling as may be reasonably required in
connection with the performance of their duties hereunder.

 

3. Title. The Company will initially cause the Employee to be appointed a
CEO/President of the Company.

 

4. Ability to Perform. The Employee hereby represents and warrants to the
Company that he is under no legal disability and has entered into no agreements
that in any way limit or render the Employee incapable of performing their
obligations under the Agreement or their fiduciary duties as an Employee of the
Company. The Employee further covenants that he will not impair their ability to
carry out their obligations under the Agreement or their fiduciary duties by
entering into any agreement or in any way assisting others, directly or
indirectly, to enter into any agreement which will violate the confidentiality
and non-competition provisions of Part D of the Agreement.

 

Part B. Term of Employment; Termination of Agreement.

 

1. Term. Subject to prior termination in accordance with the provisions hereof,
the term of the Agreement shall commence on the date hereof and shall continue
during their term of service as a director. (the “Term”).

 

2. Termination For Cause. Anything contained in Section 1 of the Part B to the
contrary notwithstanding, the Agreement may be terminated at the option of the
Company (the “Board”) for “Cause” (as hereinafter defined), effective upon the
giving of written notice of termination to the Employee. As used herein, the
term “Cause” shall mean and be limited to:

 

Principal Officer Employment Contract3Tammy Taylor

 

 

(a) any act committed by the Employee against the Company, or any of its
subsidiaries or divisions, constituting: (i) fraud, (ii) misappropriation of
corporate opportunity, breach of fiduciary duty or non-disclosure of a conflict
of interest, (iii) self-dealing, (iv) embezzlement of funds, (v) felony
conviction for conduct involving moral turpitude or other criminal conduct, or
(vi) the willful disregard by the Employee of the reasonable directions of the
Board (vii) any conduct materially detrimental to the Company or its customers,
or

 

(b) the breach or default by the Employee in the performance of any material
provision of the Agreement (including but not limited to Part D below); or

 

(c) alcoholism or any other form of addiction which impairs the Employee’s
ability to perform their duties hereunder.

 

3. Deaths or Disability. Anything contained in Section 1 of the Part B to the
contrary notwithstanding, the Agreement may be terminated by the Company: (i)
upon the death of the Employee, or (ii) on thirty (30) days’ prior written
notice to the Employee, in the event that the Employee shall be physically or
mentally disabled or impaired so as to prevent their from continuing the normal
and proper performance of their duties and responsibilities hereunder for a
period of three (3) consecutive months. The initial determination as to whether
the Employee is disabled or impaired shall be made by the physician regularly
treating the condition causing the disability. The Company shall have the right
to require the Employee to be examined by a physician duly licensed to practice
medicine in the State in which the Employee has their primary residence to
determine such physician’s opinion as to the Employee’s disability. If such
physician’s opinion differs from that of the physician treating the Employee, or
a physician thereafter retained by the Employee, they shall forthwith select a
third physician so licensed whose opinion, after examination and review of
available information, shall be conclusive and binding upon all parties hereto.
All costs of the physician regularly treating or thereafter retained by the
Employee shall be paid by the Employee. All costs of the physician retained by
the Company shall be paid by the Company. If a third physician is required, then
the costs of that physician shall be paid by the Company.

 

4. No Further Obligations. Upon any termination of the Agreement by the Company
for “Cause” pursuant to Section 2 of the Part B, or by reason of the Employee’s
death or disability pursuant to Section 3 of the Part B, neither the Company nor
any subsidiary or division thereof shall be liable for or be required to pay to
the Employee any further remuneration, compensation or other benefits hereunder.

 

Principal Officer Employment Contract4Tammy Taylor

 

  

Part C. Compensation; Expenses.

 

1. Base Compensation. As compensation for their services during the Term, the
Company shall pay or cause to be paid to the Employee remuneration as determined
by the members of the Company’s Board of Directors. Annually the Company will
comply with the shareholders’ “say in pay” SEC rules.

 

2. Signing Bonus. Employee shall be paid a signing bonus consisting of $10,000
as approved by the Company’s Board of Directors.

 

3. Benefits. In addition to the foregoing compensation, the Employee shall,
throughout the period of their employment hereunder, be eligible to participate
in any and all group health, group life and/or other benefit plans generally
made available by the Company to its Employees, provided that nothing herein
contained shall be deemed to require the Company to maintain or continue any
plan or policy.

 

4. Expenses. In addition to the compensation set forth above, throughout the
period of the Employee’s employment hereunder, the Company shall also reimburse
the Employee or cause the Employee to be reimbursed, upon presentment by the
Employee to the Company of appropriate receipts and vouchers therefore, for any
reasonable, approved business expenses incurred by the Employee in connection
with the performance of their duties and responsibilities hereunder; provided,
however, that in order to be reimbursable hereunder, any such expense must be
deductible (in whole or in part) by the Company for federal income tax purposes.
Specifically, Company shall reimburse Employee for actual travel costs and
expenses, such as travel, food & lodging, but not for time and participation.
Employee will fly coach class in the United States and Business Class for any
international flights. The Company will pay such expenses after Employee submits
their expense report. Payment shall be in approximately two weeks after the
expense report is received. The Company shall not reimburse Employee for
secretarial and staff support at their home office.

 

Principal Officer Employment Contract5Tammy Taylor

 

 

5. Raises. Employee raises and frequency will be determined by the Company’s
Board of Directors.

 

Part D. Confidentiality; Non-Competition.

 

As a material inducement to cause the Company to enter into the Agreement, the
Employee hereby covenants and agrees that:

 

1. Confidential Information. The Employee shall, at all times during and
subsequent to the Term, keep secret and retain in strictest confidence all
confidential matters of the Company, and the “know-how”, trade secrets,
technical processes, inventions, equipment specifications, equipment designs,
plans, drawings, research projects, confidential client lists, details of
client, subcontractor or consultant contracts, pricing policies, operational
methods, marketing plans and strategies, project development, acquisition and
bidding techniques and plans, business acquisition plans, and new personnel
acquisition plans of the Company and its subsidiaries and divisions (whether now
known or hereafter learned by the Employee), except to the extent that (i) such
information is generally available to the public without restriction, (ii) the
Employee obtains confidentiality agreements with respect to such confidential
information, (iii) the Employee is requested by the Board of Directors of the
Company or a Committee thereof, or by the Chairman of the Company, to disclose
such confidential information, (iv) such information is provided to a customer
of the Company pursuant to a request received from such customer in the ordinary
course of business, or (v) the Employee is under compulsion of either a court
order or a governmental agency’s or authority’s inquiry, order or request to so
disclose such information.

 

2. Property of the Company.

 

(a) Except as otherwise provided herein, all lists, records and other
non-personal documents or papers (and all copies thereof) relating to the
Company and/or any of its subsidiaries or divisions, including such items stored
in computer hard drives, on backup computer storage or by any other means, made
or compiled by or on behalf of the Employee, or made available to the Employee,
are and shall be the property of the Company, and shall be delivered to the
Company on the date of termination of the Employee’s employment with the
Company, or sooner upon request of the Company at any time or from time to time.

 

Principal Officer Employment Contract6Tammy Taylor

 

 

(b) All inventions, including any procedures, formulas, methods, processes,
uses, apparatuses, patterns, designs, plans, drawings, devices or configurations
of any kind, any and all improvements to them which are developed, discovered,
made or produced, and all trade secrets and information used by the Company
and/or its subsidiaries and divisions (including, without limitation, any such
matters created or developed by the Employee during the term of the Agreement),
shall be the exclusive property of the Company or the subject subsidiary, and
shall be delivered to the Company or the subject subsidiary (without the
Employee retaining any copies, components or records thereof) on the date of
termination of the Employee’s employment with the Company; provided, however,
that nothing herein contained shall be deemed to grant to the Company any
property rights in any inventions or other intellectual property which may at
any time be developed by the Employee which is wholly unrelated to any business
then engaged in or under development by the Company.

 

3. Employees of the Company. The Employee shall not, at any time (whether during
the term of the Agreement or at any time thereafter), directly or indirectly,
for or on behalf of any business enterprise other than the Company and/or its
subsidiaries and affiliates, solicit any employee, distributor or any other
affiliate of the Company or any of its subsidiaries to leave their or their
employment with the Company or such subsidiary, or encourage any such person to
leave such employment or relationship, without the prior written approval of the
Company in each instance.

 

4. Non-Competition. For so long as the Employee shall be receiving any
compensation or remuneration under the Agreement, and for a further period of
one (1) year thereafter, the Employee shall not, directly or indirectly, whether
individually or as an employee, distributor, affiliates, stockholder (other than
the passive ownership of up to 5% of the capital stock of a publicly traded
corporation), partner, joint venture participant, agent or other representative
of any other person, firm or corporation, engage or have any interest in any
business (other than the Company or any of its subsidiaries or affiliates)
which, in any country in which the Company or any of its subsidiaries or
divisions does or solicits business during the Term, is engaged in or derives
any revenues from performing any functionally equivalent services or marketing
any functionally equivalent products as those services provided and products
marketed by the Company or any of its subsidiaries or divisions during the Term.

 

Principal Officer Employment Contract7Tammy Taylor

 

  

At the time of signing of their Agreement, the relevant markets of the Company
shall be deemed to be those detailed in SEC filings, press releases, Company web
site, Business Plans, Executive Summaries, Private Placement Memorandums and any
other Company marketing materials in any country in which the Company or any of
its subsidiaries or divisions does or solicits business during the Term.

 

5. Severability of Covenants. The Employee acknowledges and agrees that the
provisions of the Part D are (a) made in consideration of the premises and
undertakings of the Company set forth herein, (b) made for good, valuable and
adequate consideration received and to be received by the Employee, and (c)
reasonable and necessary, in terms of the time, geographic scope and nature of
the restrictions, for the protection of the Company and the business and good
will thereof. It is intended that the provisions of the Part D be fully
severable, and in the event that any of the foregoing restrictions, or any
portion of the foregoing restrictions, shall be deemed contrary to law, invalid
or unenforceable in any respect by any court or tribunal of competent
jurisdiction, then such restrictions shall be deemed to be amended, modified and
reduced in scope and effect, as to duration and/or geographic area, only to that
extent necessary to render same valid and enforceable (and in such reduced form,
such provisions shall then be enforceable), and any other of the foregoing
restrictions shall be unaffected and shall remain in full force and effect.

 

6. Equitable Remedies. The parties hereby acknowledge that, in the event of any
breach or threatened breach by the Employee of the provisions of the Part D, the
Company will suffer irreparable harm and will not have an adequate remedy at
law. Accordingly, in the event of any such breach or threatened breach, the
Company may seek and obtain appropriate equitable relief to restrain or enjoin
such breach or threatened breach and/or to compel compliance herewith.

 

7. Trade Secrets. The Parties hereby agree and stipulate that any confidential
information of the Parties shall be deemed a “trade secret” as that term is
defined under the Economic Espionage Act of 1996 (the “Act”), and further agree
and stipulate that the Parties by the Agreement have taken all reasonable steps
under the Act to keep such information secret.

 

Principal Officer Employment Contract8Tammy Taylor

 

  

Part E. Miscellaneous.

 

1. Binding Effect. All of the terms and conditions of the Agreement shall be
binding upon and inure to the benefit of the Employee, the Company and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

 

2. Notices. Except as may otherwise be provided herein, any notice, request,
demand or other communication required or permitted under the Agreement shall be
in writing and shall be deemed to have been given when delivered personally or
when mailed by certified mail, return receipt requested, addressed to a party at
the address of such party first set forth above, or at such other address as
such party may hereafter have designated by notice.

 

3. Waivers. Neither the Agreement nor any of the terms or conditions hereof may
be waived, amended or modified except by means of a written instrument duly
executed by the party to be charged therewith.

 

4. Captions. The captions and headings used in the Agreement are for convenience
of reference only, and shall not affect the construction or interpretation of
the Agreement or any of the provisions hereof.

 

5. Governing Law. The Agreement, and all matters or disputes relating to the
validity, construction, performance or enforcement hereof, shall be governed by,
and construed under, the laws of the State of Utah, without giving effect to
principles of conflicts of laws thereof.

 

6. Counterparts. The Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original hereof, but all of which
together shall constitute one and the same instrument.

 

7. Arbitration. Any dispute involving the interpretation or application of the
Agreement shall be resolved by final and binding arbitration before an
arbitrator designated by, and mutually acceptable to, the Company and the
Employee. In the event that the parties cannot agree to the appointment of a
mutually acceptable arbitrator, the subject dispute shall be resolved by final
and binding arbitration before one or more arbitrators designated by the
American Arbitration Association in St. Petersburg, Florida, unless mutually
agreed to otherwise. The award of any of such arbitrator(s) may be enforced in
any court of competent jurisdiction.

 

Principal Officer Employment Contract9Tammy Taylor

 

  

8. Assignment.

 

(a) The Agreement is intended for the sole and exclusive benefit of the parties
hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns, and no other person or entity
shall have any right to rely on the Agreement or to claim or derive any benefit
herefrom absent the express written consent of the party to be charged with such
reliance or benefit.

 

(b) The Employee may not assign or otherwise transfer any of their obligations
or duties hereunder to any other person, firm or corporation, it being
understood and agreed that the Agreement is intended to be for the personal
services of the Employee only and of no other person.

 

(c) The Company shall have the right, at any time and from time to time, to
cause any payments required hereunder to be made by any subsidiary of the
Company. Furthermore, the Company may assign the Agreement to any
successor-in-interest who may acquire, whether by direct purchase, sale of
securities, merger or consolidation, the assets, business or properties of the
Company; provided that no such assignment shall relieve the Company of its
duties and obligations to the Employee hereunder, without the prior written
consent of the Employee.

 

Principal Officer Employment Contract10Tammy Taylor

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement on and as of
the date first set forth above.

 

Garb Corporation.             By: [logo01.jpg]   [logo02.jpg]   M. Aimee Coleman
  Witness   Secretary    

 

  [logo03.jpg]   [logo04.jpg]   Tammy Taylor   Witness   CEO and President  

 

Principal Officer Employment Contract11Tammy Taylor

 

 